Citation Nr: 1002092	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The issue of entitlement to service connection for sleep 
apnea, to include as secondary to diabetes mellitus, type II, 
will be addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center, 
in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's right 
shoulder disorder is related to his active duty service.


CONCLUSION OF LAW

A right shoulder disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of inservice 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran served on active duty from November 1965 to 
August 1967.  In November 2005, the Veteran submitted a claim 
of entitlement to service connection for a right shoulder 
disorder, which was denied in April 2006.  The Veteran 
perfected an appeal in March 2007 and this issue has been 
certified to the Board for appellate review.

A longitudinal review of his service treatment records 
demonstrated that, in May 1966, the Veteran fell on his 
extended right arm while his right elbow was locked.  A day 
after this injury, the Veteran complained of pain in his 
right shoulder and reported that he heard a "pop" when the 
injury occurred.  The pain was localized in the Veteran's 
right shoulder along the anterior aspect of the deltoid-
pectoral groove.  Although the Veteran had a full range of 
motion, there was weakness with internal and external 
rotations; there was no gross deformity.  The impression was 
right shoulder rotator cuff injury and traumatic synovitis.  
Treatment consisted of range of motion exercises, applying 
ice, and the Veteran was restricted to light duty.

At a follow-up appointment in June 1966, the Veteran's right 
shoulder injury was manifested by "minimal" symptoms, but 
weakness had "persisted."  The Veteran was able to exercise 
his right arm well.  Continued treatment for the Veteran's 
right shoulder consisted of a restriction on heavy lifting 
and physical training for a further 10 days.

In January 1967, the Veteran reported hurting his right arm 
while playing football, and complained of pain and numbness.  
The Veteran's right shoulder was examined and treated.  No 
diagnosis was provided.

Upon separation in August 1967, in his report of medical 
history, the Veteran noted experiencing "painful or swollen 
joints" and a "painful or 'trick' shoulder or elbow."  No 
further elaboration was provided by either the Veteran or the 
examiner performing the separation examination.  Upper 
extremity strength and range of motion were deemed "normal" 
upon clinical evaluation.

In either 1973 or 1974, the Veteran underwent right shoulder 
surgery wherein the Magnuson's technique with staple binding 
was used to repair an injury.  Records generated as a result 
of this procedure were not associated with the Veteran's 
claims file.  During the pendency of this appeal, the Veteran 
stated that the medical professional that performed the 
operation had since died and the medical records had been 
destroyed.

In June 1989, B.I.S., M.D., stated that the Veteran underwent 
the Magnuson's procedure in 1974, after which the Veteran was 
"asymptomatic."  Radiological examination of the Veteran's 
shoulder revealed the binding staple and that the staple was 
no longer in the Veteran's humerus, but sat on the lateral 
aspect.  The Veteran reported that, in November 1988, he 
experienced a work-place injury to his right shoulder causing 
acute pain in the anterior aspect.  Since this injury, the 
Veteran reported increased pain with excesses of activities.

In April 2006, the Veteran underwent a VA examination to 
ascertain the presence of a right shoulder disorder and, if 
present, the etiology and severity thereof.  The examiner 
noted that the Veteran's relevant medical history and claims 
file were reviewed contemporaneous to the examination.  
Significantly, it did not appear that the Veteran reported 
the November 1988 work-place injury, nor did the examiner 
incorporate such injury into the examination.  The Veteran 
reported that he had surgery on his right shoulder in 1973, 
but was unable to articulate the exact procedure that he 
underwent.  The Veteran reported that this surgery was 
performed after recurrent episodes of right shoulder 
subluxation.  After performing a physical examination, the 
Veteran's right shoulder was x-rayed.  The x-ray revealed a 
metallic staple adjacent to the proximal aspect of the 
Veteran's humerus.  One of the limbs of the staple did not 
appear to be in the bone and there was some bony hypertrophic 
degenerative changes demonstrated in the acromioclavicular 
and humeral joint surfaces, "which would be considered 
post[-]surgical."  The diagnosis was "[d]egenerative 
changes of the right acromioclavicular and glenohumeral 
surfaces with a reported history of surgical intervention for 
recurrent subluxation."  The examiner opined that an old 
examination of the Veteran's right shoulder would have been 
helpful in ascertaining the etiology of his current right 
shoulder disorder; however, as one was not available, such 
opinion was not rendered.

In September 2006, the Veteran submitted a statement wherein 
he asserted that he injured his right shoulder during his 
active duty service and that he continued to experience 
problems after his August 1967 separation from service.  The 
Veteran further stated that his right shoulder would 
dislocate on a "regular basis" after his service separation 
and that the 1974 surgery was an attempt to correct the 
problem.  Several lay statements were also submitted on his 
behalf wherein the Veteran was described as returning from 
his active duty service with a right shoulder injury.  These 
statements further supported the Veteran's contention that he 
underwent the 1974 surgery after persistent pain and limited 
use stemming from his inservice injury.

In February 2009, the Veteran underwent a second VA 
examination to ascertain the presence of a right shoulder 
disorder and, if present, the etiology and severity thereof.  
After reviewing the Veteran's relevant medical history and 
his claims file, the examiner performed a physical 
examination.  Radiological examination of the Veteran's right 
shoulder revealed post-surgical changes; moderate 
degenerative and osteoarthritic changes of the Veteran's 
right glenohumeral joint; and milder changes of the Veteran's 
right acromioclavicular joint.  The diagnosis was internal 
derangement of the right shoulder; decreased range of motion 
secondary to the Magnuson's repair with staple binding; and 
osteoarthritis not associated with any inservice injury.  The 
examiner opined that "it is less likely than not that the 
[the Veteran's] current shoulder condition is secondary to 
[his] service injury."  In formulating this opinion, the 
examiner relied on the evidence that the Veteran was 
"asymptomatic" after the Magnuson's surgery; the lack of VA 
treatment reports; and that he continued to perform heavy 
lifting and overhead activities after the November 1988 
"reinjury."  

The evidence of record demonstrated that the Veteran injured 
his right shoulder during his active duty service.  At a 
follow-up appointment for treatment, it was noted that 
weakness in the Veteran's right shoulder had "persisted" 
since the original injury.  Moreover, upon his separation 
from service, the Veteran indicated that he had a swollen 
and/or painful joint and that he had a painful or "trick" 
shoulder or elbow.  As such, the Board finds that the Veteran 
experienced a chronic inservice right shoulder injury.  38 
C.F.R. § 3.303(b).

Following his service separation, the evidence of record did 
not include ongoing treatment for a right shoulder disorder; 
however, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).  Moreover, lay 
evidence of symptomatology is pertinent to a claim for 
service connection if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  The 
Veteran's own statements and those submitted on his behalf 
demonstrated that the Veteran experienced ongoing pain and 
limited use of his right shoulder after his service 
separation.  The Board finds that both pain and limited use 
are lay observable symptoms.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Further, medical evidence 
of record demonstrated that the Veteran underwent a surgical 
procedure in 1973 or 1974 to correct persistent subluxation 
and/or dislocation of his right shoulder.  Although the 
records resulting from the 1973 or 1974 procedure were not 
associated with the Veteran's claims file, the radiologically 
confirmed existence of the metallic staple in the Veteran's 
right shoulder serves as evidence that such procedure 
occurred.   Consequently, the medical evidence of record 
supports the lay statements that the Veteran experienced 
ongoing symptoms of an inservice right shoulder injury after 
his service separation, and that such injury eventually 
required surgical intervention.  Rhodes, 4 Vet. App. at 126-
127.

After reviewing all of the evidence, the Board finds there is 
a reasonable basis to relate the Veteran's current right 
shoulder disorder with his active duty service.  In making 
this determination, the Board finds that the April 2006 VA 
examiner did not provide an etiological opinion and, thus, 
did not address the critical matter in this case.  Further, 
the February 2009 VA examiner opined that the Veteran's 
current right shoulder disorder was "less likely than not" 
related to the inservice injury.  As for the underlying 
rationale, the examiner noted that the Veteran continued to 
perform overhead and heavy lifting activities following the 
"reinjury" in November 1988 and that the Veteran did not 
receive consistent treatment for a right shoulder injury.  
The Board finds that these reasons speak to the severity of 
the Veteran's right shoulder disorder, and do not adequately 
address the etiology of the Veteran's right shoulder 
disorder.  The examiner also stated that the Veteran's 
current right shoulder disorder was not related to the 
inservice injury because he was asymptomatic following the 
Magnuson's repair, thus suggesting that the Veteran's current 
symptoms were associated with the November 1988 "reinjury."  
However, the examiner did not affirmatively associate the 
Veteran's current right shoulder symptoms with the November 
1998 incident.  Moreover, the examiner diagnosed the 
Veteran's right shoulder disorder, in part, as post-surgical 
changes.  As such, the evidence of record does not clearly 
demonstrate that symptoms associated with the Veteran's 
current right shoulder disorder were entirely the result of 
an intercurrent injury.  38 C.F.R. § 3.303(b).  Applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's current right shoulder disorder is related to 
active military service.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for a right 
shoulder disorder is warranted.


ORDER

Service connection for a right shoulder disorder is granted.


REMAND

In November 2005, the Veteran submitted a claim of 
entitlement to service connection for sleep apnea, to include 
as secondary to his service-connected diabetes mellitus, type 
II.

In March 2007, service connection for diabetes mellitus, type 
II, was granted and a 20 percent evaluation was assigned 
thereto, effective November 8, 2005.  

The evidence of record includes a current diagnosis of sleep 
apnea.  The evidence of record did not, however, include an 
examination of the relationship, if any, between the 
Veteran's service-connected diabetes mellitus, type II, and 
his currently diagnosed sleep apnea.  When the medical 
evidence of record is not adequate, the VA must supplement 
the record by seeking an advisory opinion or ordering an 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
As such, a remand for an examination is warranted.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his service-connection claim 
for sleep apnea, to include as secondary 
to diabetes mellitus, type II.  The RO 
must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran must be afforded a 
comprehensive examination to determine the 
etiology of the Veteran's current sleep 
apnea.  Specifically, the examiner must 
ascertain the etiological relationship, if 
any, between the Veteran's service-
connected diabetes mellitus, type II, and 
his current sleep apnea.  Further, the 
examiner must ascertain whether any of the 
Veteran's service-connected disabilities, 
or medications prescribed therefor, 
aggravates his current sleep apnea.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  A complete rationale 
for any opinion expressed must be included 
in the examination report.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


